Case 8:18-cv-02608-SDM-AAS Document 255 Filed 01/27/20 Page 1 of 3 PageID 6581



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   HEALTHPLAN SERVICES, INC.,
   a Florida corporation,
           Plaintiff,

   vs.                                               Case No.: 8:18-cv-02608-SDM-AAS

   RAKESH DIXIT, an individual,
   FERON KUTSOMARKOS, an individual,
   E-INTEGRATE, INC., a Florida corporation,
   KNOWMENTUM, INC, a Florida
   corporation, and
   MEDIA SHARK PRODUCTIONS, INC., a
   Florida corporation,

         Defendants.
   _____________________________________/

         SECOND MOTION TO WITHDRAW AS CO-COUNSEL FOR DEFENDANT
           E-INTEGRATE, INC. AND COUNSEL FOR FERON KUTSOMARKOS

         Attorneys Shyamie Dixit and Robert Vessel, of the Dixit Law Firm (collectively referred

 to as “Counsel” or “Dixit Law Firm”), pursuant to Local Rule 2.03(b), file this Second Motion to

 Withdraw, requesting an order from the Court allowing them to withdraw as co-counsel for

 Defendant E-INTEGRATE, INC. (“E-Integrate”) and counsel FERON KUTSOMARKOS

 (“Kutsomarkos”) (collectively referred to as “Defendants ”). In support, Dixit Law Firm states the

 following:

         1.     Since Dixit Law Firm’s First Motion to Withdraw (Doc. No. 208), circumstances

 continue to make it mandatory for Dixit Law Firm to withdraw as attorneys for Defendants.

         2.     However, on January 24, 2020, the Magistrate denied Dixit Law Firm’s First

 Motion to Withdraw, without prejudice, and it suspended, inter alia, discovery deadlines “pending




                                                 1
Case 8:18-cv-02608-SDM-AAS Document 255 Filed 01/27/20 Page 2 of 3 PageID 6582



 [the] February 25, 2020 hearing” regarding, among other things, whether Co-Defendants complied

 with certain orders (see, e.g., Doc. 252) and/or they obtain new counsel.

        3.      After the hearing on January 24, 2020, and despite the Magistrate’s order denying

 Dixit Law Firm’s First Motion to Withdraw, Defendants specifically and explicitly discharged

 Dixit Law Firm as their counsel in this action. Accordingly, undersigned counsel is ethically

 obligated to file this motion for leave to withdraw pursuant to Rule 4-1.16(a)(3) of the Rules

 Regulating the Florida Bar, which provides:

        When Lawyer Must Decline or Terminate Representation. Except as stated in
        subdivision (c), a lawyer shall not represent a client or, where representation has
        commenced, shall withdraw from the representation of a client if […] the lawyer is
        discharged.

        4.      In addition, irreconcilable differences continue between Counsel and the

 Defendants that preclude Counsel from continuing to represent them in these proceedings; and,

 Dixit Law Firm is not able to provide further assistance or work for the Defendants in this lawsuit.

 See Rule 4-1.16(b) of the Rules Regulating the Florida Bar. Defendants have indicated that they

 will not be retaining new counsel.

        5.      In light of the foregoing, the undersigned attorneys and law firm move to withdraw

 as counsel for the Defendants. If the Court requests additional information underlying this motion,

 undersigned counsel will offer further details in an in camera setting in order to preserve attorney-

 client confidences. However, “[t]he lawyer’s statement that professional considerations require

 termination of the representation ordinarily should be accepted as sufficient” (see Comment, Rule

 4-1.16 of the Rules Regulating the Florida Bar).

        6.      This motion should be granted because Counsel has shown that withdrawal will not

 prejudice any party and that there is good cause. Therefore, Counsel requests permission to

 withdraw from further representation of the Defendants.


                                                    2
Case 8:18-cv-02608-SDM-AAS Document 255 Filed 01/27/20 Page 3 of 3 PageID 6583



        WHEREFORE, for the reasons stated above, Shyamie Dixit and Robert L. Vessel, and the

 Dixit Law Firm, and all its attorneys, pray for an Order of this Court permitting them to withdraw

 as counsel.

        CERTIFICATE OF CONFERENCE PURSUANT TO LOCAL RULE 3.01(g)

        Pursuant to Local Rule 3.01(g), Plaintiff’s counsel has consistently and repeatedly opposed

 the relief requested, including during the hearing on January 24, 2020.

                     CERTIFICATE THAT THE PARTIES CONFERRED

        Pursuant to Local Rule 2.03(b), undersigned counsel has given more than ten (10) days’

 notice to the parties and/or client affected thereby, and to opposing counsel.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing is being emailed on

 January 27, 2020, to all counsel of record who are CM/ECF participants, and by email delivery to

 Feron Kutsomarkos and E-Integrate, Inc., c/o Rakesh Dixit.

                                        Respectfully submitted,
                                        DIXIT LAW FIRM
                                        /s/ Shyamie Dixit_______________________
                                        Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                        Florida Bar No.: 719684
                                        Robert L. Vessel, Esq. (rvessel@dixitlaw.com)
                                        Florida Bar No.: 314536
                                        3030 N. Rocky Point Drive West, Suite 260
                                        Tampa, FL 33607
                                        Telephone: (813) 252-3999
                                        Fax: (813) 252-3997




                                                   3
